          Case 4:20-cr-06002-SAB      ECF No. 46   filed 02/21/20   PageID.113 Page 1 of 2




    1                                                                               FILED IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON

    2
                                                                           Feb 21, 2020
    3                                                                          SEAN F. MCAVOY, CLERK




    4

    5                         UNITED STATES DISTRICT COURT

    6                       EASTERN DISTRICT OF WASHINGTON

    7   UNITED STATES OF AMERICA,                       No. 4:20-CR-06002-SAB-2

    8                        Plaintiff,                 ORDER FOLLOWING INITIAL
                                                        APPEARANCE AND
    9   vs.                                             ARRAIGNMENT

10      ANGELICA VIVIANA SANCHEZ,                       **ACTION REQUIRED**

11                           Defendant.

12            On Thursday, February 20, 2020, Defendant made her initial appearance and

13      was arraigned based on the Indictment (ECF No. 19). Defendant appeared, in

14      custody, with court-appointed counsel Douglas McKinley. Assistant United States

15      Attorney Michael Murphy represented the United States.

16            Defendant was advised of, and acknowledged the charges against her and

17      the penalties she faces.

18            Defendant was advised of, and acknowledged Defendant’s rights.

19            Defendant pled not guilty.

20

2
        ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT - 1
          Case 4:20-cr-06002-SAB     ECF No. 46    filed 02/21/20   PageID.114 Page 2 of 2




    1         A member of the Criminal Justice Act Panel was appointed to represent

    2   Defendant.

    3         The United States moved for detention (ECF No. 40). A pretrial services

    4   report was ordered and a detention hearing was set before Judge Dimke in

    5   Richland, Washington, on Monday, February 24, 2020, at 1:00 PM with Judge

    6   Dimke appearing by video from Yakima, Washington.

    7         The Court directs the parties to review the Local Criminal Rules governing

    8   discovery and other issues in this case. http://www.waed.uscourts.gov/court-

    9   info/local-rules-and-orders/general-orders.

10            Until further order of this Court, Defendant shall be committed to the

11      custody of the Attorney General for confinement in a corrections facility separate,

12      to the extent practicable, from persons awaiting or serving sentences or being held

13      in custody pending appeal. Defendant shall be afforded reasonable opportunity for

14      private consultation with counsel. On order of a court of the United States or on

15      request of an attorney for the United States, the person in charge of the corrections

16      facility in which Defendant is confined shall deliver Defendant to a United States

17      Marshal for the purpose of an appearance in connection with a court proceeding.

18            DATED this February 21, 2020.

19                                   s/Mary K. Dimke
                                     MARY K. DIMKE
20                          UNITED STATES MAGISTRATE JUDGE

2
        ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT - 2
